DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Tokunaga et al.
Tokunaga et al. shows a HVAC apparatus for a vehicle [0022] having:  a fan unit (see mark-up Fig. 2 below) with a plurality of axial impellers 22 and 23 driven by motors (the rotating shafts of each impeller, shaft 21a for example, [0055]) mounted in their centers, wherein the axial impeller’s rotational axis is substantially perpendicular to the fan unit’s suction direction (Ka and Kb, see fig. 2); a heat exchanger 13 forming an air inlet duct receiving air from the fan unit (internal air circulation, [0025, 0027]); and a plate-shaped housing 11 accommodating the fan unit and the heat exchanger unit.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al.
Tokunaga et al. does not show an outlet guide vane, however, Tokunaga et al. does show an outlet port for air blown from impeller 23 [0044].  It would have been obvious to one having to one having ordinary skill in the art at the time the invention was made that the axial impellers would each have been allocated an outlet guide vane to guide air to the outlet port.  Claims 10-12 would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  Since the prior art device comprises the structure of the invention, the device would still carry out its intended functions regardless of its size.

    PNG
    media_image1.png
    798
    818
    media_image1.png
    Greyscale

Allowable Subject Matter
6.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763